DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
(1) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “140” in Figure 1 has been used to designate both Controller and Memory device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
(2) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 12 recites “the plurality of pixels is disposed between a backlight module and the optical modulator. However, a backlight module is not illustrated in the drawings. While paragraph [0022] recites “the pixels P(1,1) to P(M,N) can be disposed between the backlight module 130 and the optical modulator 120 as shown in FIG. 1”, Figure 1 does not show the backlight module 130.
Claim 13 recites “the optical modulator is disposed between a backlight module and the plurality of pixels or the plurality of pixels is disposed between the backlight module and optical modulator”. While paragraph [0022] recites “the pixels P(1,1) to P(M,N) can be disposed between the backlight module 130 and the optical modulator 120 as shown in FIG. 1”, Figure 1 does not show the backlight module 130.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are the followings:


        
    PNG
    media_image1.png
    556
    751
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumi et al. (U.S. Patent Application Publication No. 2017/0085865, “Sumi”).
Regarding claim 1, Sumi discloses a display device (1 and 2 in Figs. 6-7) comprising:
a display panel (Fig. 6A, the display panel 1) comprising a plurality of pixels (the pixel units 111, 112, 113); and
an optical modulator (Fig. 6A, the modulating unit 2) disposed over the display panel and comprising a plurality of optical modulation units (21);
wherein a slant angle of the optical modulator is between 45° and 90° (see Fig. 7 and Paragraph [0053], teaching the slant angle in a range from 60 degree to 85 degree).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Fukushima et al. (U.S. Patent Application Publication No. 2009/0195642, “Fukushima”).
Regarding claim 4, Sumi discloses the limitations of claim 1 above.
Sumi does not disclose that the slant angle is between 50° and 60°.
However, Fukushima teaches a slant angle between 0° and 45° from vertical, or 45° and 90° from horizontal ([0036], [0082]) to improve horizontal definition and vertical definition of a displayed three-dimensional image ([0041]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the slant angle as disclosed by Sumi with the teachings of Sumi, wherein a slant angle of the optical modulator is between 50° and 60°, for the purpose of displaying 3D image with improved horizontal and/or vertical definition as required (Fukushima: [0041], [0047]-[0051]).

Regarding claim 5, Sumi discloses the limitations of claim 1 above, and further discloses wherein a pitch of the optical modulator is more than 2.7 times a width of a pixel of the plurality of pixels (Figs. 6A and 7, the pitch p is at least 4 times the projection of the width W2 of a pixel onto p; [0055]). 

Regarding claim 6, Sumi discloses the limitations of claim 1 above, and further discloses wherein an angular resolution of an optical modulation unit of the plurality of optical modulation units is between 4 pixels and 8 pixels (Figs. 6A and 7, the pitch p is at least 4 times the projection of the width W2 of a pixel onto p; [0055]; Regarding the term “an angular resolution”, the examiner considered paragraphs [0030]-[0031] of the specification).

Regarding claim 11, Sumi discloses the limitations of claim 1 above, and further discloses wherein the optical modulator is a lenticular lens or a liquid crystal gradient-index (GRIN) lens ([0050]).

Regarding claim 12, Sumi discloses the limitations of claim 11 above, and further discloses wherein the plurality of pixels is disposed between a backlight module and the optical modulator ([0036]).

Regarding claim 13, Sumi discloses the limitations of claim 11 above, and further discloses wherein the optical modulator is a parallax barrier or a liquid crystal barrier ([0050]).

Regarding claim 14, Sumi discloses the limitations of claim 13 above, and further discloses wherein the optical modulator is disposed between a backlight module and the plurality of pixels or the plurality of pixels is disposed between the backlight module and optical modulator ([0036]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of You et al. (U.S. Patent Application Publication No. 2013/0307883, “You”). 
Regarding claim 2, Sumi discloses the limitations of claim 1 above, and further discloses wherein: pixels (Fig. 6B, the pixels including 111 disposed along 122; [0051]) in a same column are coupled to a same vertical electrode line (122); and
the pixels in the same column are coupled to a plurality of different horizontal electrode lines (121).
Sumi does not necessarily disclose the vertical electrode line being a scan line for receiving a scan signal; and 
 the plurality of horizontal electrode lines being a plurality of data lines for receiving a plurality of data signals.
However, You teaches a vertical electrode line (Fig. 4; the scan line 130) being a scan line for receiving a scan signal ([0018]); and a plurality of horizontal electrode lines being a plurality of data lines (120) for receiving a plurality of data signals ([0018]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the electrode lines of Sumi with the teachings of You, wherein the vertical electrode line being a scan line for receiving a scan signal; and  the plurality of horizontal electrode lines being a plurality of data lines for receiving a plurality of data signals as described by You, for the purpose of simultaneously controlling pixel units and changing of the grayscale as required (You: [0020]-[0021]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of De Kroon et al. (U.S. Patent Application Publication No. 2014/0111854, “Koon”).
Regarding claim 3, Sumi discloses the limitations of claim 1 above.
Sumi does not necessarily disclose wherein: a row of pixels has a smaller number of pixels than a column of pixels of the plurality of pixels.
Kroon teaches most display applications, such as HDTV and cell phones, and an example of a display comprising about one thousand rows and several thousand columns of display pixel ([0021], [0051]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the numbers of pixels of the Sumi display panel with the teachings of Kroon, wherein: a row of pixels has a smaller number of pixels than a column of pixels of the plurality of pixels, for the purpose of considering practical applications (Kroon: [0051]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Tsai et al. (U.S. Patent Application Publication No. 2015/0279262, “Tsai”).
Regarding claim 7, Sumi discloses the limitations of claim 1 above.
Sumi does not disclose that an aperture ratio of at least one of the plurality of pixels is smaller than or equal to 0.7.
However, Tsai teaches adjusting an aperture ratio of pixels using a black matrix ([0021]), and the examples of aperture ratios, including an aperture ratio in blue pixel areas of 49.6% ([0038]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the pixels as disclosed by Sumi with the teachings of Tsai, wherein an aperture ratio of at least one of the plurality of pixels is smaller than or equal to 0.7. As a display has a high resolution, the black matrix may greatly affect the aperture ratio. Thereby, one would have been motivated to narrow down a portion of the black matrix corresponding to the pixels not affected by the light, such as the red pixels, while covering the blue and green pixels with the black matrix to effectively prevent transistors from the light as required (Tsai: [0038], [0050]-[0051]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sumi in view of Niu et al. (U.S. Patent Application Publication No. 2015/0181202, “Niu”).
Regarding claim 8, Sumi discloses the limitations of claim 1 above, and further discloses wherein: a column of pixels is disposed along a first direction (Fig. 6A; the column of pixel disposed along the y direction)
Sumi does not disclose that each of the plurality of pixels comprises a plurality of sub-pixels disposed along the first direction.
However, Niu teaches disposing a column of pixels along a first direction (Fig. 8, the pixel units 39 disposed along the y direction), and each of the plurality of pixels comprises a plurality of sub-pixels disposed along the first direction (see the sub-pixel units B, G and R in 39; [0076]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the pixels as disclosed by Sumi with the teachings of Niu, wherein each of the plurality of pixels comprises a plurality of sub-pixels disposed along the first direction. With the difference between X coordinate values of the sub-pixel units in column of pixels, one can improve the display effect and make the stereoscopic image display device applicable for a display device with high resolution (Niu: [0056]).

Regarding claim 9, Sumi as modified by Niu discloses the limitations of claim 8 above.
Sumi does not disclose wherein: aperture centers of the plurality of sub-pixels have position offsets along a second direction perpendicular to the first direction.
However, Niu teaches aperture centers of the plurality of sub-pixels have position offsets along a second direction perpendicular to the first direction (Figs. 9B-10, see the black matrix 31 and 32, and the X coordinate values of the sub-pixel units being shifted; [0075], [0086]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the pixels as disclosed by Sumi with the teachings of Niu, wherein: aperture centers of the plurality of sub-pixels have position offsets along a second direction perpendicular to the first direction. With the difference between X coordinate values of the sub-pixel units in column of pixels, one can improve the display effect and make the stereoscopic image display device applicable for a display device with high resolution (Niu: [0056]).

Regarding claim 10, Sumi as modified by Niu discloses the limitations of claim 8 above.
Sumi does not disclose wherein: a pitch of a pixel of the plurality of pixels along the second direction is smaller than a pitch of the pixel along a first direction perpendicular to the first direction.
However, Niu teaches a pitch of a pixel of the plurality of pixels along the second direction is smaller than a pitch of the pixel along a first direction perpendicular to the first direction (Figs. 8 and 9B; the color sub-pixel units are arranged along the y direction, thereby having a smaller pitch along the x direction).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the pixels as disclosed by Sumi with the teachings of Niu, wherein: a pitch of a pixel of the plurality of pixels along the second direction is smaller than a pitch of the pixel along a first direction perpendicular to the first direction. With the difference between X coordinate values of the sub-pixel units in column of pixels, one can improve the display effect and make the stereoscopic image display device applicable for a display device with high resolution (Niu: [0056]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871                                                                                                                                                                                                        

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871